557 P.2d 701 (1976)
27 Or.App. 835
STATE of Oregon, Respondent,
v.
William Ralph BURRIS, Appellant.
Court of Appeals of Oregon.
Argued and Submitted November 22, 1976.
Decided December 20, 1976.
*702 Richard S. Mannis, Portland, argued the cause and filed the brief for appellant.
Catherine Allan, Asst. Atty. Gen., Salem, argued the cause for respondent. With her on the brief were Lee Johnson, Atty. Gen., and W. Michael Gillette, Solicitor Gen., Salem.
Before SCHWAB, C.J., and THORNTON and RICHARDSON, JJ.
SCHWAB, Chief Judge.
Defendant appeals his conviction for possession of a stolen motor vehicle. ORS 481.990(5).
The state urges that we dismiss defendant's appeal for failure to comply with this court's Rules of Procedure. Defendant's brief fails to comply with the following rules:
Rule 6.15, which requires a list of authorities referred to in the brief;
Rule 6.17, which requires that the statement of facts contain references to where in the record such facts appear;
Rule 6.18, which requires that each assignment of error set out verbatim the pertinent portions of the record;
Rule 6.22, which requires that reference be made to pages and volumes of the transcript whenever particular evidence is discussed;
Rule 6.24, which requires that a relevant abstract of the trial court's record be set out in the brief; and
Rule 6.55, which requires that in a criminal case, the indictment be set forth verbatim.
Because of these numerous violations of the Rules of Procedure, this court has no obligation to consider defendant's appeal. Introduction, Rules of Procedure, Supreme Court and Court of Appeals of the State of Oregon (1974); see State v. Lamphere, 233 Or. 330, 378 P.2d 706 (1963). Nevertheless, we have considered defendant's contentions and find no error. Although we have done so in this instance, it should not be assumed that we will do so in like situations in the future.
Affirmed.